If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re WINSTON, Minors.                                                July 21, 2022

                                                                      No. 358914
                                                                      Macomb Circuit Court
                                                                      Family Division
                                                                      LC Nos. 2020-000208-NA;
                                                                              2020-000209-NA


Before: SHAPIRO, P.J., and RICK and GARRETT, JJ.

PER CURIAM.

        The trial court terminated respondent-mother’s parental rights to DLW and DMW under
MCL 712A.19b(3)(b)(ii) (failure to prevent sexual abuse), MCL 712A.19b(3)(g) (failure to
provide proper care and custody for the children), and MCL 712A.19b(3)(j) (reasonable likelihood
of harm). Respondent pleaded no-contest to these statutory grounds, but argues that the trial court
clearly erred by finding that termination of her parental rights was in the children’s best interests.
The evidence established that respondent was unwilling to take the necessary steps to keep her
children safe from abuse, and that the children’s grandmother provided a stable and permanent
placement. Accordingly, we affirm.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

     Respondent has four children: two sons, KW and DL, and two daughters, DLW and DMW.
KW, DL, and DLW’s and DMW’s father are not parties to this appeal.

        In June 2020, Child Protective Services (CPS) received allegations that DLW and DMW
had been sexually abused by their brother KW, KW’s friend, and the friend’s father.1 DLW and
DMW had reported the abuse to a social worker, Dawn Krisel, at a family therapy session, and
Krisel filed a CPS report. In August 2020, DLW and DMW were forensically interviewed and



1
    At this time, DLW was nine years old, DMW was 7 years old, and KW was about 15 years old.



                                                 -1-
again disclosed being sexually abused by these three individuals.2 Respondent left DLW and
DMW in the care of KW while she went to work, but KW had been diagnosed with Asperger’s
syndrome and Attention Deficit Hyperactivity Disorder (ADHD) and could not care for children.
KW would take DLW and DMW to the home of the friend’s father, where at least some of the
abuse occurred. The children also disclosed that respondent knew about the abuse but did not
believe them. DLW reported that she overheard respondent telling DLW’s aunt that DLW was
lying. DMW disclosed that after she told respondent about an incident of sexual abuse perpetrated
by KW, respondent told DMW to stop talking about it because she could get taken away.

       In September 2020, a referee entered an order for the immediate removal of the children
from respondent’s care. After a preliminary hearing, the referee ordered that the children remain
under the care and custody of petitioner, the Department of Health and Human Services (DHHS).
DLW and DMW were placed with their grandmother, with whom they were already residing.

       DHHS petitioned to terminate respondent’s parental rights in October 2020. Besides the
sexual abuse allegations, the petition alleged that respondent continued to allow KW to babysit
DLW and DMW after they had disclosed to respondent that KW sexually abused them. After CPS
informed respondent of the sexual abuse allegations, she moved to terminate the legal guardianship
that KW had with his paternal grandparents so that KW could reside with respondent, DLW, and
DMW. Respondent also had a prior CPS history; separate investigations in 2014 and 2019
substantiated allegations that she physically abused DL and that she left DLW and DMW home
alone unattended without food.

        At a June 2021 adjudication hearing, respondent pleaded no contest to the jurisdictional
grounds alleged in the petition. Respondent also pleaded no contest to the three statutory grounds
for termination, MCL 712A.19b(3)(b)(ii) (failure to prevent sexual abuse), MCL 712A.19b(3)(g)
(failure to provide proper care and custody for the children), and MCL 712A.19b(3)(j) (reasonable
likelihood children will be harmed if returned to the home of the parent). The court held there was
a factual basis for respondent’s plea, accepted the plea, and exercised temporary wardship over
DLW and DMW. Respondent expressly retained the ability to challenge whether termination of
was in DLW’s and DMW’s best interests.

       In August 2021, the trial court held a two-day hearing to decide the best-interests issue.
DHHS called three witnesses: Steven Haag, the foster care worker; Krisel, the children’s therapist;
and the children’s grandmother. The witnesses’ testimony was generally consistent, with each
concluding that the termination of respondent’s parental rights was in the children’s best interests.

        Haag testified that respondent attended most of her scheduled visits with the children but
that her behavior at the visits was not always appropriate. In one instance, DLW and DMW
brought up being left with KW, and respondent denied ever having left them in his care. In another
instance, respondent suggested DLW was overweight and was unapologetic about it, and DLW
cried about the comments when she got home. DLW and DMW were also afraid to tell respondent
that she hurt them when she did their hair during visits. Both children reported feeling sad after


2
 DLW was also sexually abused by her older brother DL in a prior incident. DL was prosecuted
and placed in a guardianship with his paternal grandmother.


                                                -2-
visits with respondent. However, Haag acknowledged that both children had cell phones and
called respondent often, and that they would likely feel a sense of loss if respondent’s parental
rights were terminated.

        Haag and Krisel testified that DLW and DMW had a bond with respondent, but that is was
more of a sibling-type bond than an appropriate parent-child bond. The grandmother also testified
that there was a bond between the children and respondent, and allowing DLW and DMW to have
some contact with respondent in the long term was in their best interests. Still, all three agreed
that DLW and DMW, at times, did not want to see respondent and worried about their safety with
respondent.

        Krisel testified about the children’s disclosures of sexual abuse during their therapy
sessions, which were held at least once a week beginning in June 2020. DMW also told Krisel
that respondent and respondent’s friend once touched her in her vaginal area. DLW and DMW
also disclosed an incident where they witnessed respondent having sex with a man in a motel room
while DLW and DMW were on the floor. Respondent admitted that this incident occurred and
that she believed the children were asleep, and said it was a mistake. Krisel testified that DLW
and DMW said they told respondent about the sexual abuse they suffered, and respondent did not
believe them and denied that anything had happened. Krisel also testified that she did not believe
respondent would be supportive of continuing DLW’s and DMW’s therapy services, which they
were benefiting from. Respondent even went so far as to tell DLW and DMW not to talk to Krisel.
Krisel opined that any services that respondent could be provided to assist with her children’s
treatment would not be successful so long as respondent did not believe that the sexual abuse
occurred.

         Further, both children expressed they would not feel safe living with respondent, but that
they felt safe and comfortable with their grandmother, who was willing to adopt them. The
grandmother was meeting the children’s educational and health needs. DLW required an
individualized education plan (IEP) for reading and math. Haag testified that the grandmother was
properly addressing DLW’s IEP needs, while respondent made DLW feel embarrassed about
needing additional help in school. DMW had made significant progress in therapy. DLW suffered
from low self-esteem and depression, and needed a stable, caring, and emotionally supportive
person to care for her. Haag and Krisel believed that the grandmother would provide finality,
stability, and permanency for DLW and DMW. The grandmother testified that she was willing to
adopt DLW and DMW and that she would continue the children’s therapy if they were
permanently placed with her.

         The grandmother testified that respondent could not provide stable housing for DLW and
DMW. Before this case, respondent moved with DLW often, with two years being the longest
time they had lived in one place. Respondent was living in Baldwin, Michigan, with DLW and
DMW until December 2019, when she was subject to another CPS investigation over inadequate
housing for the children. Respondent moved with the children to the Detroit area, and they stayed
in a motel for a month. The grandmother also testified that respondent and the children stayed
with her several times for months at a time. At the time of the hearing, respondent was living with
a convicted, violent felon, and respondent would not let Haag come to the home. While respondent
testified that the man would move out if the children were returned to her, she would nevertheless
continue their relationship.


                                                -3-
        Respondent testified that she first learned of the abuse after the CPS investigation in this
case was opened. Respondent accused DLW and DMW of lying about whether she learned of the
sexual abuse before the CPS case. Respondent took some responsibility for the abuse because she
did not pay enough attention and missed the warning signs. If her rights were not terminated and
DLW and DMW were returned to respondent, respondent said she would protect them from further
abuse by not leaving them alone, looking out for the signs of abuse, and keeping KW away from
them. When asked what she would do differently if she could change the past, respondent said,
“if they let me know, I would’ve gone straight to the police.” Respondent testified that she would
support DLW and DMW continuing in therapy. But DLW had been participating in therapy after
the abuse by DL, and respondent did not continue the therapy after moving from Baldwin to
Detroit. Respondent also acknowledged that she tried to terminate KW’s and DL’s guardianship
and return them to her care, but denied trying to bring them into the same home as DLW and
DMW, reasoning that DLW and DMW were not currently living with her.

        After the hearing, the trial court issued a written opinion and order finding that it was in
the best interests of DLW and DMW to have respondent’s parental rights terminated. The court
found that the children had a bond with respondent, but that it was more of a friendship. As for
respondent’s parenting ability, the court found that respondent improperly allowed KW to watch
DLW and DMW for long periods, leading to their abuse. Respondent could not provide stable
housing for DLW and DMW, and would likely expose the children to the violent felon with whom
she was currently living. Meanwhile, DLW and DMW were being properly cared for by their
grandmother, who was providing for DLW’s and DMW’s physical, emotional, and educational
needs and was willing to permanently care for the children. On the basis of those findings, the
trial court determined that terminating respondent’s parental rights was in the best interests of
DLW and DMW. This appeal followed.

                                           II. ANALYSIS

        Respondent argues that the trial court erred when it found that termination of her parental
rights to DLW and DMW was in the children’s best interests.

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re Olive/Metts,
297 Mich App 35, 40; 823 NW2d 144 (2012), citing MCL 712A.19b(5). We review a trial court’s
best-interest findings for clear error. Olive/Metts, 297 Mich App at 40. “Clear error exists when
some evidence supports a finding, but a review of the entire record leaves the reviewing court with
the definite and firm conviction that the lower court made a mistake.” In re Dearmon, 303 Mich
App 684, 700; 847 NW2d 514 (2014). “[W]hether termination of parental rights is in the best
interests of the child must be proven by a preponderance of the evidence.” In re Moss, 301 Mich
App 76, 90; 836 NW2d 182 (2013).

        When determining whether termination is in the best interests of the children, the focus is
on the child, not the parent. In re Schadler, 315 Mich App 406, 411; 890 NW2d 676 (2016).
Factors relevant to the best-interest determination include “the child’s bond to the parent, the
parent’s parenting ability, the child’s need for permanency, stability, and finality, and the
advantages of a foster home over the parent’s home.” Olive/Metts, 297 Mich App at 41-42
(citations omitted). “The trial court may also consider a parent’s history of domestic violence, the


                                                  -4-
parent’s compliance with his or her case service plan, the parent’s visitation history with the child,
the children’s well-being while in care, and the possibility of adoption.” In re White, 303 Mich
App 701, 714; 846 NW2d 61 (2014). Children’s placement with relatives generally weighs against
termination, and the trial court must address this factor when determining whether termination is
in the children’s best interests. In re Mason, 486 Mich 142, 164; 782 NW2d 747 (2010). In cases
involving multiple children, it will typically be in the children’s best interests to stay together, but
the trial court “has a duty to decide the best interests of each child individually.” Olive/Metts, 297
Mich App at 42. However, the trial court need not make factual findings about each child’s best
interests, unless they significantly differ from one another. White, 303 Mich App at 715-716.

       The trial court found, and there is no dispute, that DLW and DMW share a bond with
respondent. However, that bond was described by multiple witnesses as a sibling bond or one of
friendship, rather than an appropriate parent-child relationship. While the bond between
respondent and DLW and DMW may weigh in her favor, the other factors establish that
termination of respondent’s parental rights was in the children’s best interests.

       Over several years, respondent has shown an inability to improve her parenting skills, as
supported by the evidence of prior CPS investigations, as well as testimony about unstable housing
and inadequate food for the children. Most concerning, however, is the considerable evidence
supporting that respondent is not serious about keeping DLW and DMW safe from abuse. For
instance, respondent tried to terminate DL’s and KW’s guardianships and have them returned to
her care, despite respondent’s knowledge of their sexual abuse against DLW and DMW. The
evidence also substantiates that respondent consistently disbelieved or downplayed her children’s
disclosures. Because of respondent’s failure to fully accept the abuse allegations, Krisel and the
grandmother testified that they did not believe that respondent would continue DLW’s and DMW’s
therapy, jeopardizing their recoveries.3 Indeed, when they moved from Baldwin to Detroit,
respondent failed to keep DLW in therapy for the prior abuse she suffered. DLW and DMW also
expressed they did not always feel safe with respondent, and they were concerned that she would
not protect them from future abuse.

        The trial court also found that the DLW’s and DMW’s need for permanency, stability, and
finality supported terminating respondent’s parental rights. Although a relative placement
generally weighs against termination, Mason, 486 Mich at 164, the evidence demonstrated that
DLW and DMW would be best served by a permanent placement with their grandmother. Even
before this case, DLW and DMW had lived with their grandmother several times. Under their
grandmother’s care, DLW and DMW were progressing in their therapy, having their health and
educational needs met, and visibly improving in their behavior and overall well-being. With
regard to their permanent placement, DLW and DMW mainly wanted to be in a place where they
would not be abused again. The children felt safe and comfortable with their grandmother, and



3
  The evidence demonstrated that a supportive and consistent recovery was crucial to the children’s
long-term success, as the trauma they had suffered was profound. For example, at the August
2020 forensic interview, eight-year-old DMW referred to her adult abuser—the father of KW’s
friend—as her “boyfriend.” Haag also testified that DMW struggled with the act of swallowing
medication because it brought up traumatic memories from the sexual abuse.


                                                  -5-
she was willing to adopt them and support their recovery. Consequently, the evidence strongly
supported that termination of respondent’s parental rights, and permanent placement with their
grandmother, was in DLW’s and DMW’s best interests.

       Affirmed.



                                                         /s/ Douglas B. Shapiro
                                                         /s/ Michelle M. Rick
                                                         /s/ Kristina Robinson Garrett




                                             -6-